Exhibit 10.1
***Text Omitted and Filed Separately
with the Securities and Exchange Commission.
Confidential Treatment Requested
Under 17 C.F.R. Sections 200.80(b)(4) and 240.24b-2.
MANUFACTURING AND PURCHASE AGREEMENT
“Dot Hill”
Dot Hill Systems Corporation
2200 Faraday Ave., Ste. 100
Carlsbad, CA 92008
“Supplier”
Hon Hai Precision Industry LTD
CMMSG-B/G NBDD,
8801 Fallbrook Dr.
Houston, TX 77064

         
The Effective Date of this Manufacturing and Purchase Agreement shall be:
       
 
       
 
  (to be completed by Dot Hill)    

The following identified documents are incorporated herein by reference.
                         Manufacturing and Purchase Agreement
                         Appendix 1 — Products
                         Appendix 2 — Price Matrix
                         Appendix 3 — SUPPLIER Contract Quality Requirements
This Agreement and the Appendices identified above, constitutes the entire
agreement between Dot Hill and SUPPLIER with respect to the subject matter
hereof, and supersedes all prior and contemporaneous oral or written
representations, proposals or agreements between the parties concerning the
subject matter of this Agreement. In the event of any conflict between the terms
of this Agreement and of any Appendix, the terms of the Appendix shall govern.

                  Accepted and agreed to by:       Accepted and agreed to by:
 
                Dot Hill Corporation (Dot Hill)       SUPPLIER
 
               
Signed:
  /s/ Dana W. Kammersgard       Signed:   /s/ Jackson Shih
 
               
 
  (Authorized Signature)           (Authorized Signature)
 
               
Name:
  Dana W. Kammersgard       Name:   Jackson Shih
 
               
 
               
Title:
  CEO       Title:   VP
 
               
 
               
Date:
  9/24/08       Date:   9/24/08
 
               

 



--------------------------------------------------------------------------------



 



This Manufacturing and Purchase Agreement (the “Agreement”) is entered into by
and between Dot Hill and SUPPLIER.
For and in consideration of the mutual promises and covenants contained herein,
the parties agree as follows:

1.   SCOPE

This Agreement establishes the non-exclusive terms and conditions under which
Dot Hill agrees to purchase from SUPPLIER and SUPPLIER agrees to manufacture and
supply/sell to Dot Hill certain Products (as defined below).

2.   DEFINITIONS   2.1   “Product(s)” refers to the Dot Hill products described
on the attached Appendix 1, as may be amended from time to time, which meet the
specifications attached at Appendix 4   2.2   “Economic Order Quantity” means a
quantity at which a desirable price break is achieved.   2.3   “Specifications”
means specifications, drawings, Bills of Materials (“BOM”) for the Product as
set forth at Appendix 4, which may be amended from time to time pursuant to the
ECO provisions set forth herein   2.4   “Dot Hill Process Documentation” means
documents provided by Dot Hill to SUPPLIER to define the process SUPPLIER shall
use to manufacture the Products.   2.5   “SUPPLIER Process Documentation” means
the documents used by SUPPLIER to define the process SUPPLIER shall use to
manufacture the Products.   2.6   “SUPPLIER Contract Quality Requirements” means
the requirements specified on Appendix 3, as provided by Dot Hill to SUPPLIER,
to define the quality assurance procedures and requirements necessary in the
manufacture of the Products.   2.7   “Engineering Change Order” or “ECO” means a
change to a Specification, Dot Hill Process Documentation, SUPPLIER Process
Documentation, or the Products.   2.8   “Engineering Change Request” or “ECR”
means a notification from one party to the other, outlining in detail, the
specific requirements of an Engineering Change Order.   2.9  
“Manufacturability” means the ability to produce the Products to Dot Hill’s
Specifications, Dot Hill Process Documentation, SUPPLIER Process Documentation,
and SUPPLIER practices and manufacturing capabilities, in accordance with the
terms stated in Appendix 3, including without limitation the testability of the
Products utilizing the mutually agreed upon Product Acceptance Tests (as defined
herein) resulting in commercially acceptable yields.   2.10   “Direct Ship
Products” means Product(s) being shipped by SUPPLIER directly to Dot Hill’s
Customer.   2.11   “Non-direct Ship Products” means all other Product(s) not
being shipped by SUPPLIER directly to Dot Hill’s Customer.   2.12   “Product
Acceptance Tests” means the testing array to be applied by SUPPLIER to
individual Products as mutually agreed by the Parties in writing and set forth
on Appendix 3.   2.13   “Finished Goods” means Product that has met the Product
Acceptance Test criteria, and is ready for shipment.   2.14   “Transformation
Costs” means all costs associated with the manufacture of the Products,
excluding raw material costs.   2.15   “Purchase Order Release” means a blanket
purchase order release or an outbound sales order release issued by Dot Hill to
SUPPLIER.

          Manufacturing and Purchase Agreement   1   Dot Hill /SUPPLIER

 



--------------------------------------------------------------------------------



 



“Obsolete Material” means all material that has no forward forecast or material
that is in excess of [...***...]
“Excess Material” means all material in excess of [...***...].

3   PRODUCTS   3.1   Products. SUPPLIER agrees to sell to Dot Hill the Products
listed on Appendix 1. The Parties agree that changes (additions or deletions) to
Appendix 1 may be made, provided the Parties mutually agree in writing to such
changes. The Parties agree that additional Products may be added to Appendix 1
and Appendix 1 will be deemed amended upon Dot Hill’s issuance of a purchase
order pursuant to SUPPLIER’s written quotation for the Products.   3.2   Product
Specifications. SUPPLIER agrees to manufacture the Products in accordance with
the Specifications, as set forth in Appendix 4 or as amended upon mutual
agreement on terms, conditions, and price, from time to time or as per an ECO
made pursuant to this Agreement.   3.3   Quality and Reliability Assurance.
SUPPLIER agrees to manufacture the Products in accordance with the quality and
reliability assurance requirements specified in Appendix 3 (SUPPLIER Contract
Quality Requirements). Appendix 3 may be amended from time to time in writing as
mutually agreed.   3.4   Identification of Products and Trademark Rights   3.4.1
  Identification of Products. SUPPLIER and Dot Hill hereby agree that Products
sold hereunder will be labeled and marketed by Dot Hill under Dot Hill’s (or its
Customers’) trademarks. SUPPLIER shall have the right to affix and Dot Hill
shall not remove or cover over any nameplate indicating model number, serial
number, patent number and/or patent pending legends, and any other markings
which may be required by law or by regulatory agencies, where covering over such
nameplate would violate any laws, patents, or trademarks.   3.4.2   Trademark
Rights.   3.4.2.1   Dot Hill shall provide to SUPPLIER for each Product a list
and description of the trademarks, trade names, insignia, symbols, decorative
designs or packaging designs (collectively the “Trademarks”) to be affixed by
SUPPLIER to the finished Products or to the packaging of such finished Products.
SUPPLIER agrees to affix the Trademarks in strict conformity with the
then-current Dot Hill written instructions and standards received by SUPPLIER.
However, nothing in this Agreement shall operate to confer on SUPPLIER any right
to use any Trademark for any purpose other than in connection with the
manufacture or repair of Products in accordance with this Agreement.   3.4.2.2  
It is the intention of the parties to protect as fully as possible all of their
rights to their respective trademarks. Therefore, no right is granted hereunder
for either party to use the trademarks of the other party, except as
specifically permitted in writing by such other party. Willful use of either
party’s trademark by the other party contrary to the provisions of this Section
shall constitute a material breach of this Agreement.   4.   MANUFACTURE OF
PRODUCTS   4.1   Manufacture of Products. SUPPLIER shall manufacture for Dot
Hill such quantities and types of Products as Dot Hill may order from time to
time. SUPPLIER shall not, unless otherwise specified in a written agreement
entered into by Dot Hill, manufacture or sell any Product except on Dot Hill’s
behalf and as directed by Dot Hill hereunder. Notwithstanding the foregoing,
nothing in this Agreement shall be deemed to grant SUPPLIER any right to use Dot
Hill’s name for any purpose other than as expressly provided herein or otherwise
mutually agreed.   4.2   Manufacturability of Dot Hill Design.   4.2.1   New
Products. Dot Hill may provide its Specification(s) and Dot Hill Process
Documentation to SUPPLIER for new Products. SUPPLIER shall provide to Dot Hill a
New Product Project Plan including without limitation feedback, risk assessment,
and suggested improvements to Dot Hill in writing as to the Manufacturability of
such design(s). Upon Dot Hill’s review of such New Product Project Plan
submitted by SUPPLIER, and only upon mutual agreement and written authorization
by Dot Hill, SUPPLIER shall commence production of the new Product.   4.3  
Manufacture in Accordance with Specifications. SUPPLIER shall manufacture all
Products in strict conformity with all applicable Specifications, SUPPLIER
Process Documentation, Dot Hill Process Documentation, and SUPPLIER Contract
Quality Requirements and all applicable laws and regulations. SUPPLIER shall not
make any change in or deviate in any way from such Specifications

          Manufacturing and Purchase Agreement   2   Dot Hill /SUPPLIER        
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



    except pursuant to an Engineering Change Order approved as provided in this
Agreement. Further, SUPPLIER shall ensure, that SUPPLIER’s manufacturing
processes shall meet the requirements of the regulatory agencies applicable to
the manufacture of the Products, including without limitation Underwriters’
Laboratory (UL), U.S. Federal Communications Commission (FCC), and the Canadian
Standards Association (CSA). In the event of a breach of this section, in
addition to other remedies provided in this Agreement and available to Dot Hill
at law, SUPPLIER shall be liable for and shall pay all costs associated with any
retrieval, retest, rework, upgrades (including those in the field) and/or
reinstallation required due to such breach, including without limitation
material, labor, and overhead costs.   4.4   Location and Qualification of
Manufacturing Operations. SUPPLIER shall manufacture all Products, in whole or
in part, in its plants in [...***...], Longhua China, [...***...] unless Dot
Hill authorizes SUPPLIER in writing to manufacture Products in another plant
location. Other SUPPLIER facilities may manufacture Dot Hill Products only after
meeting the certification and quality standards required by Dot Hill. Should the
quality standards of any SUPPLIER facility fall below Dot Hill’s stated
requirements for the manufacture of its Product, or if SUPPLIER requests that
Dot Hill approve a different or additional facility for manufacture, and Dot
Hill chooses to re-qualify the Products in light of the change in manufacturing
facilities, SUPPLIER will, upon Dot Hill’s request: [...***...]   1.   Secondary
Supplier Management       SUPPLIER CONTROLS

  a.   Supplier Selection

  i.   SUPPLIER shall not purchase any component or make-to-print part for use
in the manufacture of any Product from any vendor other than those listed in Dot
Hill AVL for components unless otherwise directed in writing by an authorized
employee of Dot Hill. Dot Hill agrees to provide updated AVLs to SUPPLIER on a
timely basis.

  •   Although it is Dot Hill’s general policy to maintain a consistent approved
AVL for each Product, SUPPLIER is encouraged to recommend substitutions to such
list.

      Dot Hill reserves the right to accept or reject any such recommendation in
its discretion.

  b.   Supplier Qualification

  i.   In accordance with ISO9001:2000 requirements, SUPPLIER shall establish
documented processes and criteria for the selection and qualification of
suppliers and subcontractors The process and criteria shall be provided to Dot
Hill Supplier Quality Engineering personnel for review and agreement.     ii.  
SUPPLIER shall notify Dot Hill Supplier Quality Engineering of the intent to
qualify or re-qualify suppliers or subcontractors. Dot Hill may choose to
participate in any Supplier management activities. Upon request by Dot Hill,
SUPPLIER shall provide the results of supplier selection and monitoring
activities to Dot Hill.     iii.   For SUPPLIER-selected vendors, SUPPLIER shall
perform capability studies of SUPPLIER-selected suppliers to ensure its
long-term ability to provide compliant material. Upon request, the capability
study and its results shall be provided to Dot Hill for review and approval.

  c.   Supplier Monitoring

  i.   SUPPLIER shall establish documented processes and criteria for the
monitoring of its suppliers and subcontractors (including other SUPPLIER
facilities). Upon request the process and criteria shall be provided to Dot Hill
Supplier Quality Engineering personnel for review and agreement. Dot Hill may
request reports of the results of the monitoring process including but not
limited to Incoming inspection reports, supplier audit documents, product DPPM,
root cause data, lot acceptance rates, ongoing reliability test data and any
other supplier management data.     ii.   SUPPLIER shall establish methods for
the evaluation of AVL parts to be used in Dot Hill Products to ensure that all
materials meet the requirements per applicable drawing, BOM and specification
for such parts. The process and criteria shall be

          Manufacturing and Purchase Agreement   3   Dot Hill /SUPPLIER        
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



      provided to Dot Hill Supplier Quality Engineering personnel for review and
agreement. These methods shall be reviewed and updated upon revision to
drawings, BOMs or specifications, and submitted to Dot Hill Supplier Quality
Engineering.     iii.   SUPPLIER shall perform First Article Inspection reports
of all make-to-print items to be used in Dot Hill production, and shall submit
them to Dot Hill Supplier Quality Engineering for review upon request.     iv.  
SUPPLIER shall maintain records of material evaluations that are performed upon
receipt, and shall make such records available to Dot Hill upon request.

  d.   Supplier Data: SUPPLIER shall provide supplier performance reports, at a
minimum to include yield and defect cause information, for all strategic
make-to-print items (to be specified by Dot Hill). Reports will be provided
[...***...].     e.   Supplier Corrective Actions: SUPPLIER shall provide
[...***...] status of any initiated, in-work, and completed Supplier Corrective
Action requests to suppliers of materials used in Dot Hill production.     f.  
Dot Hill requires process change notification from the Supplier and their
critical component manufacturers. This notice should take place for: planned
changes, unplanned changes, and when defects have been shipped. The Supplier is
expected to monitor critical component suppliers, assist in the impact
investigation, and provide testing.

      1. (PCN) product / process change notification — a planned change to
supplier process that includes, but is not limited to change in manufacturing
site, change in critical materials or source of materials, engineering change,
changes in equipment, etc...         2. (PDN) product / process deviation
notification — an unplanned change to supplier process. A required notification
that a Maverick Lot condition has occurred. (Maverick Lot — statistically
significant change of outgoing product yield or identified critical
characteristics.         3. (PSDN) post shipment defect notification — provided
by the supplier upon discovery of quality or reliability issues after product
shipment.

4.5   Left intentionally blank   4.6   Dot Hill Engineering Change Orders.  
4.6.1   In the event Dot Hill intends to implement an Engineering Change Order,
Dot Hill shall provide a written Engineering Change Request to SUPPLIER
outlining, in specific detail, the proposed change. SUPPLIER may at any time
propose an ECO by providing an ECR to Dot Hill.   4.6.2   The recipient of an
ECR will use commercially reasonable efforts to provide a preliminary response
(acknowledging receipt of the ECR and all associated documentation) within
[...***...], and a more detailed written response within [...***...] unless
otherwise mutually agreed to in writing. Such detailed response shall include at
a minimum, (i) the proposed implementation plan for such ECO; (ii) the likely
pricing and scheduling impact of the ECO on any open purchase order; (iii) DFx
analysis; and (iv) the target date for SUPPLIER implementing the ECO
(collectively, the “ECO Project Plan”).   4.6.3   Dot Hill will notify the
SUPPLIER program manager of any emergency ECR that requires a “Stop Build” or
“Stop Ship” as further defined in the ECR by a written confirmation, which may
be in the form of a confirming e-mail, facsimile or hard copy delivered to
SUPPLIER. SUPPLIER will, within [...***...] of acknowledging the written notice
from Dot Hill, use best efforts to provide a written response to the emergency
ECR issued by Dot Hill not to exceed [...***...].   4.6.4   In the event either
party identifies an engineering change that must be implemented for reasons of
safety or environment (“Safety or Environment Change”), the parties agree to
notify the other party and cooperate and implement such Safety or Environment
Change as soon as possible after discovery. Once such a Safety or Environment
Change is discovered, the parties agree that no affected product shall be
manufactured or shipped until such Safety or Environment Change has been
implemented, notwithstanding any delay in scheduled delivery dates or changes to
price. The SUPPLIER acknowledges that time is of the essence to resolve the
Safety or Environmental change and will provide the necessary resources to
assist Dot Hill’s resolution of the issue and resume product shipments. The
parties further agree to cooperate in the implementation of such Safety or
Environment Change on Product shipped prior to discovery of the hazard. In this
regard,

          Manufacturing and Purchase Agreement   4   Dot Hill /SUPPLIER        
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



    SUPPLIER agrees to prepare a quotation for the manufacture of field change
kits or to implement factory retrofitting, as appropriate. Dot Hill and SUPPLIER
shall mutually agree on a case-by-case basis on appropriate charges for the
implementation of a Safety or Environment Change on WIP, finished goods awaiting
shipment and in field Products taking into consideration the party responsible
for the need to make the Safety or Environment Change.   4.6.6   The parties
shall mutually agree in writing to each ECO, and to the implementation and all
costs thereof. The Supplier shall not unreasonably withhold, delay or condition
its approval to any ECO requested by Dot Hill. SUPPLIER shall not commence
implementation of an ECO until both parties agree to such ECO in writing.  
4.6.7   In the event SUPPLIER implements an unauthorized change, upon
notification by Dot Hill, SUPPLIER shall be liable for, and shall pay all
authorized costs associated with any retrieval, retest, rework (including field
rework or upgrades) and/or reinstallation required due to such breach, including
without limitation material, labor, and overhead costs.   4.6.8   Any obsolete
material resulting from an ECO shall be dealt with in its entirety and be billed
at the time of the ECO implementation. Excess material shall be addressed per
Section 8.4 (Inventory Risk Limitation for Excess and Obsolete Inventory) below.
  4.7   Dot Hill-owned Equipment and Tooling.   4.7.1   Dot Hill-owned equipment
and tooling, including without limitation, HASS chambers, in-circuit test
fixtures, computers, printers, custom fixtures and cabling (collectively,
“Tooling”) furnished to SUPPLIER or developed by SUPPLIER for Dot Hill and paid
for by Dot Hill shall be the property of Dot Hill and Dot Hill will provide
instructions for marking as such. SUPPLIER may use such Tooling only for the
manufacture of Dot Hill’s Products purchased directly by Dot Hill, unless
otherwise mutually agreed in writing. On a [...***...], or upon request by Dot
Hill, SUPPLIER shall provide a detailed list of such Tooling owned by Dot Hill
which is in SUPPLIER’s possession, including part number and manufacturer.  
4.7.2   SUPPLIER shall store, protect, preserve, and perform general maintenance
on such Tooling in accordance with sound industry practice and Dot Hill’s
requirements, but with no less care than SUPPLIER uses in the storage,
protection, preservation, calibration and maintenance of its own property. Dot
Hill is responsible for any mutually agreed upon cost associated with
refurbishment including without limitation calibration, or the replacement of
such Tooling, as well as general maintenance. In such an event that such
refurbishment or replacement of Tooling is required, SUPPLIER will notify Dot
Hill of such need, and request authorization to perform such action. In the
event Dot Hill’s Tooling becomes lost or damaged while in SUPPLIER’s possession
for any reason other than through normal and proper use, SUPPLIER agrees to
replace or repair such property at SUPPLIER’s expense. Within [...***...],
SUPPLIER will request Dot Hill to provide SUPPLIER with instructions for the
disposition of all such Tooling, [...***...]. Such Tooling disposition
instructions and potential impact on SUPPLIER’s warranty capabilities shall be
mutually agreed upon.   4.7.3   In accordance with the provisions of
Section 21.11, Dot Hill reserves the right to perform an audit at the SUPPLIER
facilities to ensure compliance with this Section 4.7.   4.8   Change in
Manufacturing Process. SUPPLIER shall notify Dot Hill immediately in writing of
any proposed change in manufacturing process, raw materials, suppliers or other
processes or circumstances which has the potential to impact the manufacturing
process of the Products, testing of the Products or the Products themselves
(“Changed Circumstance”). Dot Hill requires advance notice of and must approve
any and all such Changed Circumstances. In Dot Hill’s discretion, Dot Hill may
re-qualify the Products in light of the Changed Circumstance(s). If Dot Hill
chooses to re-qualify the Products, SUPPLIER will, upon Dot Hill’s request:
[...***...].   4.9   Left intentionally blank.

          Manufacturing and Purchase Agreement   5   Dot Hill /SUPPLIER        
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



4.10   Country of Origin Certificate. Upon Dot Hill request, SUPPLIER will
provide a Country of Origin Certificate for SUPPLIER-manufactured Products.  
4.11   International Direct Ship Products. Unless otherwise agreed, for Direct
Ship Products being shipped internationally, Dot Hill shall be (i) the exporter
of record for any Products and/or Product documentation exported from the
country of manufacture, and shall comply with all applicable country of
manufacture export control statutes and regulations, and (ii) the importer of
record for all Products exported from the country of manufacture and later
imported and returned to Dot Hill or to SUPPLIER. The Parties shall cooperate
with one another in obtaining any export or import licenses for the Products.  
    Upon Dot Hill request, SUPPLIER will evaluate the Product to determine
whether or not Product qualifies as originating goods within the North American
Free Trade Agreement (NAFTA). SUPPLIER will provide a NAFTA Certificate of
Origin for those goods that are found to be NAFTA eligible. Dot Hill will assist
SUPPLIER by providing any information requested by SUPPLIER that is needed to
evaluate the Product. Such information may include, but is not limited to:
engineering support, technical information, Product literature, functionality of
Product, end use of Product, manufacturer and country of manufacture for any
components supplied or consigned by Dot Hill. [...***...] Notwithstanding the
above, SUPPLIER agrees to provide such service on a “best efforts” basis only,
and provides no warranty or indemnity for any issues arising from incorrect
Certificate of Origin designations.       Dot Hill hereby certifies that it will
not knowingly export, directly or indirectly, any U.S. origin technical data or
software acquired from SUPPLIER or any direct product of that technical data or
software, to any country for which the United States Government requires an
export license or other approval, without obtaining such approval from the
United States Government.   4.12   Environmental and Social Responsibilities.  
4.12.1   SUPPLIER warrants that it is currently in compliance with and that it
shall continue to comply with all applicable federal, state and local laws,
rules, orders, and regulations relating to the protection of the environment and
related matters. SUPPLIER acknowledges that any chemical, material or waste that
may be used or generated in its processes, is solely its responsibility to
properly handle, use, store, treat, and dispose of in accordance with the above
mentioned applicable environmental laws and regulations. SUPPLIER shall notify
Dot Hill immediately of any change or possible change in SUPPLIER’s compliance
with this section.   4.12.2   SUPPLIER agrees to provide Dot Hill, promptly upon
request, with any and all relevant information concerning its compliance with
applicable environmental laws and regulations, including copies of required
documentation. SUPPLIER also agrees, upon reasonable notice and during normal
office hours, to permit Dot Hill to inspect its premises and audit its relevant
records for the purpose of determining SUPPLIER’s compliance with all applicable
environmental laws and regulations.   4.13   Labor Disputes. SUPPLIER shall
immediately notify Dot Hill whenever any actual or potential labor dispute
delays or threatens to delay the timely performance of this Agreement.   4.14  
Social and Environmental Responsibility.   1.   Dot Hill, along with certain of
its customers, is committed to ethical and responsible conduct in its business
operations with respects to the rights of employees, the betterment of our
worldwide community and the environment. At a minimum Dot Hill requires its
suppliers of products, components and services to comply with the following
standards and all applicable laws and standards relating to such matters. To
that end, Supplier hereby agrees to comply with the following:

  1.1   United States Federal Acquisition Regulation (“FAR”) 52.219-8; FAR
52.222-26; FAR52.222-35; FAR 52.222-36; FAR 52.222-39; FAR 52.247-64; 52.244-6
and Executive Order 11246;     1.2   all provisions of the Electronics Industry
Code of Conduct (“EICC”);     1.3   for those Suppliers that provide
warehousing, hubbing or carrier services for Dot Hill products, components or
material, the Suppliers must be TAPA certified and provide

          Manufacturing and Purchase Agreement   6   Dot Hill /SUPPLIER        
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



      copies of TAPA certification to Dot Hill upon execution of this Agreement,
with updates thereafter to show continuous certification during the Term of this
Agreement;     1.4   for those Suppliers that will ship product or components
manufactured outside of the United States into the United States, the Suppliers
must be C-TPAT certified and provide copies of C-TPAT certification to Dot Hill
upon execution of this Agreement, with updates thereafter to show continuous
certification during the Term of this Agreement; and     1.5   all applicable
laws and regulations governing the accessibility of information technology for
people with disabilities.

    Supplier shall contact Dot Hill if it needs access to copies of the
foregoing rules, regulations or codes.   3   Supplier hereby authorizes Dot Hill
and its designated agents to verify compliance with the provisions of this
clause and agrees to work with Dot Hill to ensure compliance. Such actions may
include:

  a.   Dot Hill’s conducting on-site inspections and review of books and records
upon reasonable prior written notice;     b.   meetings or conference calls with
Dot Hill as requested by Dot Hill to review Supplier’s compliance;     c.   the
provision of applicable certifications as requested by Dot Hill;     d.   the
issuance of reports with respect to Supplier’s compliance activities as
requested by Dot Hill.

5   PRODUCT PRICING   5.1   Prices. Prices for the Products shall be mutually
agreed upon by both parties in writing, signed by authorized signatories of each
party.   5.2   Production Quote Model. SUPPLIER shall provide pricing quotation
matrix per section 5.3 to Dot Hill on a [...***...] basis for all Products, with
stated cost reductions in accordance with Section 5.5 below. Additionally,
SUPPLIER shall provide to Dot Hill costed Bills of Materials (BOMs) with each
quotation. Dot Hill may, from time to time, request interim pricing quotations;
such interim quotation shall be provided to Dot Hill within [...***...] of Dot
Hill’s request. Dot Hill’s issuance of a purchase order indicates Dot Hill’s
acceptance of such quotation, subject to additional terms Dot Hill may state on
such purchase order.   5.3   Pricing. SUPPLIER agrees to use and provide a
Pricing matrix to include at least , material costs, labor costs, assembly
costs, test costs, material burdens, inventory carrying costs, profit, SG&A,
manufacturing overheads, warranty costs and any taxes in determining the prices
SUPPLIER shall charge to Dot Hill for the Products.   5.4   Cost Reduction
Requirements.   5.4.1   SUPPLIER understands that Dot Hill has established and
negotiates on a regular basis, special volume price relationships with its
component vendors. If, by virtue of these special relationships, Dot Hill has
obtained a better price on certain components than has SUPPLIER, SUPPLIER agrees
to purchase such components from said vendors at Dot Hill’s negotiated price.  
5.4.2   The parties agree that the material, throughput and Transformation costs
will be reviewed and adjusted on a [...***...] basis, and product quotes (in the
form set forth on Appendix 2) will be updated accordingly on a [...***...]
basis. SUPPLIER hereby agrees to work with Dot Hill to [...***...] to reduce the
material and Transformation cost of the Products by a targeted amount of
[...***...].   5.5   SUPPLIER shall not incur any liability outside of
forecasted demand for premium labor, material, packaging, or logistical fees
without prior written approval from DH. Supplier shall submit any / all claims
no later than [...***...]. All claims submitted shall be considered a final
representation of [...***...]. There shall be no opportunity for [...***...].

          Manufacturing and Purchase Agreement   7   Dot Hill /SUPPLIER        
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



6   FORECASTS, ORDERS, AND DELIVERY   6.1   Forecasts. On a [...***...] basis,
Dot Hill will provide a new forecast so as to maintain a minimum of [...***...]
rolling forecast of its projected orders for Products. This [...***...] minimum
shall be increased as needed to ensure forecasts are made through the current
SUPPLIER quoted lead time of all components. Any quantities listed in any
forecast or other forecasting correspondence between the parties are only
estimates and do not constitute a commitment on Dot Hill’s part to purchase such
quantity. Such forecasts are made as an accommodation for planning purposes and
authorization for SUPPLIER’s purchase of long lead materials as identified in
the costed BOMs which accompany SUPPLIER price quotation. Dot Hill’s liability
for such long lead material is as stated in Section 6.9.   6.2   Burst Capacity.
SUPPLIER shall plan and implement capacity and materials to accommodate
approximately a [...***...] increase over the then-current forecast for the
given purchase period, for delivery within the standard lead times.   6.3  
Purchase Orders and Releases. SUPPLIER shall build Products to finished goods
pursuant to the quantities and due dates stated on purchase orders issued by Dot
Hill. Dot Hill shall use commercially reasonable efforts, on a [...***...]
basis, to issue releases against the purchase orders to SUPPLIER for individual
orders of Products to be shipped within [...***...] from the receipt of the
order or in such time as specified on such purchase order release. If Dot Hill
fails to provide releases by a mutually agreed time per assembly site, SUPPLIER
shall contact Dot Hill to confirm that no releases are to be issued that day.
Dot Hill may transmit purchase orders and releases in writing, by facsimile or
other means of electronic transfer agreed to by the parties.   6.4   Payment
Terms.

All payments will be made in US Dollars and will be due [...***...] after Dot
Hill receives the invoice from Supplier. Supplier also agrees to grant Dot Hill
a [...***...] grace period on invoices due. Supplier agrees not to place any Dot
Hill orders on shipment hold for any invoices less than [...***...] past due.
Supplier agrees to grant Dot Hill a [...***...] through [...***...] and a
[...***...] starting on [...***...], reviewed [...***...] payment terms with a
[...***...] grace period as business volumes increase. Supplier agrees not to
reduce the [...***...] as long as Dot Hill does not file for bankruptcy or is
insolvent.
     Dot Hill reserves the right to review SUPPLIER’s purchase orders, invoices
or other backup documentation to support SUPPLIER’s claim for the value of any
invoice.

     6.4.1   Returns

SUPPLIER will pay for transportation for SUPPLIER fault Product returns and
credit DOT HILL for the Product. For returns that are not the fault of the
SUPPLIER (customer damage, no fault found), Dot Hill will pay for transportation
to be reconciled by SUPPLIER and invoiced quarterly.

6.5   Acceptance of Purchase Orders. All of purchase orders that are within
forecast quantity, and stated lead times shall be accepted by SUPPLIER. SUPPLIER
will use best efforts to accept any purchase orders within the burst capacity.
For purchase orders that are outside of burst capacity or lead times, SUPPLIER
shall provide written acknowledgement to Dot Hill of acceptance or rejection of
such purchase order. In the event such purchase order is rejected, SUPPLIER
shall provide the reasons for such rejection on the acknowledgement. Within
[...***...] business days of receipt of each PO, SUPPLIER shall provide written
acknowledgement to Dot Hill of acceptance of such release.   6.6   Delivery.
SUPPLIER shall deliver Products in accordance with the dates stated on the
purchase order.. If Dot Hill requires delivery sooner than the date specified on
the purchase order release, or if Dot Hill requires quantities in excess of the
burst capacity or purchase order, SUPPLIER will use best efforts to comply with
such requests. Any deviation from the stated delivery date must be coordinated
in advance.   6.7   Delayed Delivery.

  6.7.1   SUPPLIER shall use reasonable commercial efforts to immediately notify
Dot Hill if delivery of any Products will be delayed and notify Dot Hill within
[...***...] of the rescheduled delivery date. In the event of such delay, Dot
Hill may, at any time prior to the rescheduled delivery date, cancel without
penalty (for example but not limited to restocking fees, order

          Manufacturing and Purchase Agreement   8   Dot Hill /SUPPLIER        
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



      cancellation fees) that portion of its purchase order covering such
delayed Products. The notification may be communicated by facsimile, telephone,
electronic mail, or any other method agreed to by the parties, provided that
SUPPLIER shall use commercially reasonable efforts to obtain Dot Hill’s actual
acknowledgement of the notice of anticipated delay. SUPPLIER and Dot Hill will
jointly develop alternatives to resolve any late delivery of the Product,
including but not limited to the use of premium routing. If SUPPLIER is unable
to deliver the Product on the acknowledged delivery date, through no fault of
Dot Hill, Dot Hill may require SUPPLIER to pay the difference between premium
routing rates and standard routing rates.     6.7.2   SUPPLIER further agrees
that time and rate of delivery are of the essence of this Agreement. The
“Delivery Dates” shall be those specified as the “need by” date or the
“scheduled ship date” stated on each purchase order or Purchase Order Release
issued under this Agreement. For Products shipped directly to customers,
deliveries will be considered on time if they are released to the common carrier
from [...***...] before up to the Delivery Date stated on the purchase order or
Purchase Order Release. For Products shipped to Dot Hill, deliveries will be
considered on time if they are delivered to Dot Hill from [...***...] before up
to the Delivery Date stated on the purchase order or Purchase Order Release.

6.8   Order Rescheduling.

  6.8.1   Dot Hill may reschedule purchase orders, blanket purchase orders,
and/or Purchase Order Releases. Rescheduling terms are subject to mutual
agreement which shall not be unreasonably withheld by SUPPLIER.     6.8.2   Dot
Hill shall not pay any [...***...]

6.9   Order Cancellation. Dot Hill may cancel any Product purchase order at any
time subject to the terms set forth herein. Dot Hill is liable for [...***...].
Dot Hill is likewise liable for [...***...]. The extent of liability for open
purchase orders or for other components previously authorized by Dot Hill
through a forecast or other written directive for purchase by SUPPLIER is
limited by the expectation that SUPPLIER shall follow Mitigation Efforts listed
in Section 8.5   6.10   Packaging. SUPPLIER shall package and label each Product
in accordance with Dot Hill’s Specifications. In the event such Specifications
are not provided, SUPPLIER shall package each Product in accordance with
SUPPLIER’s standard commercial practices for domestic or international shipment.
SUPPLIER shall include with each shipment a list of contents, including serial
numbers, to allow review of contents upon receipt. Product, Repairs and Spare
parts must be labeled per the product requirement specification.   6.11  
Shipment, Title and Risk of Loss. Product shall be shipped [...***...].   6.12  
Designated Contract Manufacturers.   6.12.1   SUPPLIER agrees to allow Dot
Hill’s designated Contract Manufacturers (“Designated CMs”) to assume the
applicable rights and obligations of Dot Hill under this Agreement. A Designated
CM shall mean a third party which is authorized by Dot Hill to purchase or
license Products under this Agreement. Dot Hill will give SUPPLIER written
notification of such authorization. Dot Hill may withdraw its authorization for
a Designated CM by providing [...***...] prior written notice to SUPPLIER, and
upon expiration of such notice period, the applicable entity shall no longer be
a “Designated CM.” Supplier may require that any Designated CM agree, in
writing, to abide by the terms and conditions of this Agreement. Depending on
the Designated CM’s financial status, Supplier may also require Designated CM to
abide by certain restrictions on credit.   6.12.2   As provided above, a
Designated CM may issue to SUPPLIER Orders of its own and Dot Hill shall not be
responsible for payment or any other obligation with respect to such Orders. For
purposes of volume pricing or other terms or conditions dependent on volume, all
purchases and/or licenses of Products by Dot Hill and Designated CMs shall be
aggregated for the benefit of Dot Hill. Dot Hill agrees to use commercially
reasonable methods (i.e. phone calls, emails) to assist the SUPPLIER to recover
any Designated CM payment obligations,

          Manufacturing and Purchase Agreement   9   Dot Hill /SUPPLIER        
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



6.12.3   Dot Hill shall have the right to enforce a Designated CM’s rights under
this Agreement or such other agreement entered into by Supplier and the
Designated CM related to the subject matter hereunder.   7   WARRANTY AND
DISCLAIMER.   7.1   Performance Warranties. SUPPLIER represents and warrants to
Dot Hill that (a) it has the power to enter into and perform its obligations
under this Agreement; (b) it has and will have full and sufficient right to
assign or grant any rights and/or licenses granted pursuant to this Agreement;
(c) its performance of this Agreement shall not infringe upon or violate the
intellectual property rights of any third party; and (c) its performance of this
Agreement and the Products will not violate any applicable laws, rules or
regulations.   7.2   Product Warranty

  7.2.1   For a period of [...***...], SUPPLIER warrants the Products will:

  7.2.1.1   Be free from defects in material to the limited extent such material
is manufactured by SUPPLIER and otherwise caused by the SUPPLIER.     7.2.1.2  
Be free from defects in workmanship;     7.2.1.3   Be manufactured in accordance
with all requirements set forth herein;     7.2.1.4   Conform to the Product
Specifications, and;     7.2.1.5   Successfully complete any mutually agreed
upon Product Acceptance Tests.

  7.2.2   SUPPLIER shall use reasonable commercial efforts to assist Dot Hill to
ensure the pass-thru nature of any warranties granted by AVL suppliers.    
7.2.3   For the sake of clarity, SUPPLIER does not warrant defects in Dot Hill
design of any nature.     7.2.4   SUPPLIER will, and without charge to Dot Hill,
promptly (within [...***...] of SUPPLIER’s receipt) repair, or replace as
mutually agreed, any Product which does not conform to the warranties set forth
herein and which is returned to SUPPLIER for warranty repair or replacement,
provided the Product has not been subjected to misuse, subjected to accident,
improperly altered, improperly repaired or improperly maintained by Dot Hill or
third parties in a manner which SUPPLIER reasonably determines to have caused
the non-conformance. SUPPLIER agrees that if a field replaceable unit (“FRU”)
under warranty is returned by Dot Hill to SUPPLIER [...***...] times for the
same failure, or [...***...] times for any non-cosmetic failure, SUPPLIER shall
replace such FRU and SUPPLIER shall subsequently destroy such FRU. Details of
SUPPLIER’s policies regarding the repair or replacement of warranty returns will
be reviewed and negotiated in good faith by the parties hereto. SUPPLIER shall
provide Dot Hill a quarterly report by serial number of the FRUs that have been
returned to SUPPLIER [...***...] times for the same failure and [...***...]
times for any non-cosmetic failure. Product may consist in part of used FRUs
which are warranted as equivalent to new when used in the Product. Further,
field-failed FRUs returned to SUPPLIER may not be incorporated into subsequently
manufactured unit-level assemblies. Dot Hill will identify the FRUs as being
FRUs that have failed in the field, and send same to SUPPLIER. Unless otherwise
instructed by Dot Hill, SUPPLIER will repair and recertify such FRUs and return
same to Dot Hill identified as recertified field-failed FRUs.     7.2.5   In the
instance of a breach of a Product Warranty by SUPPLIER and SUPPLIER cannot
perform per paragraph 7.2.4, Dot Hill shall have, in addition to and without
limitation of any other right or remedy available to Dot Hill as set forth in
this Agreement, at law or in equity, the right, in Dot Hill’s discretion and at
SUPPLIER’s expense, to take any and all actions reasonably necessary to mitigate
Dot Hill’s damages and or any damages to Dot Hill’s customers arising from such
breach, including, but not limited to [...***...].     7.2.5   THE WARRANTIES AS
SET FORTH HEREIN ARE THE ONLY WARRANTIES GIVEN BY SUPPLIER. SUPPLIER MAKES, AND
DOT HILL RECEIVES, NO OTHER WARRANTY EITHER EXPRESSED OR IMPLIED. ALL WARRANTIES
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE ARE EXPRESSLY
DISCLAIMED AND EXCLUDED HEREFROM.

          Manufacturing and Purchase Agreement   10   Dot Hill /SUPPLIER        
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



7.3   Epidemic Failure Warranty.

  7.3.1   In addition to the warranties specified above, SUPPLIER warrants all
Products against Epidemic Failure (as defined below) found to exist in the
Products during the warranty period. (Epidemic Failure Period).     7.3.2   An
Epidemic Failure shall mean a Product’s failure to conform to the warranties
herein during the Epidemic Failure Period that has: (i) a defect rate of
[...***...]     7.3.3   In the event of a suspected Epidemic Failure, Dot Hill
shall promptly notify Supplier, and shall provide, if known and as may then
exist: a description of the defect, and the suspected lot numbers, serial
numbers or other identifiers, and delivery dates of the defective Products. Dot
Hill shall also deliver or make available to Supplier, at Supplier’s request,
any available samples of the defective Products for testing and analysis.    
7.3.4   Within [...***...] business days of receipt of notice from Dot Hill of a
suspected Epidemic Failure, Supplier shall provide its preliminary findings
regarding the potential cause of the failures and, thereafter, promptly provide
the results of its on-going root cause corrective analysis. Within [...***...]
business days of receipt of notice from Dot Hill, Supplier shall provide its
proposed plan for the identification of and the repair and/or replacement of the
affected Products, and other reasonable and appropriate information     7.3.5  
In the event of an Epidemic Failure, Dot Hill has the option of having SUPPLIER,
at SUPPLIER’s expense: (i) sort, screen, repair and/or replace Dot Hill’s
Product, including installed Products, Products pending installation, and Spares
which are subject to such Epidemic Failure; and (ii) implement a Corrective
Action Program, as defined, below. The parties will mutually agree on the time
required to complete servicing/correcting such Products.     7.3.6   If Dot Hill
chooses to implement a Corrective Action Program, the parties shall cooperate
and work together to expeditiously devise and implement a mutually acceptable
corrective action program which minimizes disruption to the end users and Dot
Hill’s direct and indirect distribution channels (the “Corrective Action
Program”). The Corrective Action Program shall identify all costs related to the
Epidemic Failure including, without limitation: material costs, labor costs (and
associated housing and travel costs), freight costs, equipment costs and screen
costs. The parties agree to negotiate in good faith any revisions to the
Corrective Action Plan to address additional reasonable costs. Supplier shall be
responsible for all reasonable costs incurred by either party, or any third
party, in carrying out the Corrective Action Plan

8   INVENTORY RISK MANAGEMENT   8.1   Lead Time. SUPPLIER shall work with all
vendors to reduce material lead-times and report to Dot Hill on a [...***...]
basis all parts that exceed [...***...].   8.2   Vendor Managed Inventory
Program. Dot Hill may request SUPPLIER to deliver Product either through a
non-Supplier Managed Inventory (“Non-SMI”) process or to use an SMI process, as
may be agreed by the Parties. SUPPLIER agrees to comply with such requests
unless SUPPLIER has good faith, commercially-reasonable grounds to deny the
request. Use of an SMI process, whether with Hubs or otherwise, may require
additional or different terms and conditions (including product cost and
inventory requirements) and is subject to SUPPLIER’s approval, not to be
unreasonably withheld, conditioned or delayed.   8.3   Non-cancelable
Non-returnable (NCNR) Rules for Components. Non-cancelable non-returnable
(NCNR) is hereby defined as any component that is unique to Dot Hill’s Products
and/or cannot be returned to the supplier or utilized by SUPPLIER on other
customer programs. SUPPLIER agrees to notify Dot Hill in writing of any
components that are considered to be NCNR and for which SUPPLIER intends to hold
Dot Hill liable for payment to SUPPLIER   8.4   Inventory Risk Limitation for
Excess and Obsolete Inventory


  8.4.1   The extent of liability for open purchase orders and for other
materials previously authorized by Dot Hill through a forecast or other written
directive for purchase by SUPPLIER is limited by the

          Manufacturing and Purchase Agreement   11   Dot Hill /SUPPLIER        
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



      expectation that SUPPLIER shall procure material with supplier standard
lead-times         ,manufacturing conversion times and the flexibility
requirements of this document. Material lead-times and conversion intervals
shall be presented quarterly to Dot Hill and the SUPPLIER agrees to work with
Dot Hill and the supply base to generate actions to reduce the intervals.    
8.4.2   Obsolete material shall be presented to Dot Hill [...***...]. Obsolete
material shall additionally be documented with the SUPPLIER’s Mitigation Efforts
in section 8.5 for all material line items valued over [...***...] before a PO
is released to purchase the material. Dot Hill shall issue a PO purchasing all
Obsolete material showing effective mitigation [...***...] business days after
receipt of documentation listed in Section 8.5.6. [...***...]     8.4.3   Excess
material shall be presented to Dot Hill [...***...]. Dot Hill and SUPPLIER agree
to generate and track material reduction plans for all excess material line
items valued greater than [...***...].

8.5   Mitigation Efforts In the event of a cancellation of a purchase order,
stop production notice, engineering change notice, AVL change, End-of-Life
notice, forecast reduction or any other action that will generate an obsolete
material charge, the SUPPLIER shall take the actions specified in sections 8.5.1
through 8.5.x

  8.5.1   Supplier shall use best commercial efforts to immediately cancel or
reduce outstanding purchase orders for the affected materials. Supplier shall
notify Dot Hill of Cancellation or other fees and Dot Hill will direct Supplier
as to whether it wishes to pay the expense and have Supplier continue with that
particular form of mitigation.     8.5.2   Supplier shall use best commercial
efforts to return components to the supplier at the same price purchased.
Supplier shall notify Dot Hill of Return or Restocking fees and Dot Hill will
direct Supplier as to whether it wishes to pay the expense and have Supplier
continue with that particular form of mitigation.     8.5.3   Supplier shall use
commercially reasonable efforts to sell or transfer the components to a third
party. Supplier shall notify Dot Hill of differences in price or any
transformation costs necessary to make the parts sellable and Dot Hill will
direct Supplier as to whether it wishes to pay the expense and have Supplier
continue with that particular form of mitigation. If sales price exceeds
SUPPLIER’s component purchase price, the excess shall be first applied to offset
any obligation of Dot Hill for all parts under Mitigation Efforts and any excess
shall be retained by Supplier.     8.5.4   Rework supplier inventory at Dot
Hill’s request, at a mutually agreed upon price and schedule.     8.5.5  
Perform a physical inventory of the remaining inventory within [...***...] after
completion of sections 8.5.1 through 8.5.4     8.5.6   Provide Dot Hill
documentation reasonably satisfactory to Dot Hill indicating the quantities and
part numbers of the inventory the SUPPLIER has not resold, reused, redirected to
other use, or is not able to resell or otherwise use. Such documentation shall
include mitigation activities undertaken by Supplier.

9   RISK MANAGEMENT   9.1   Disaster Recovery. Within [...***...] days after the
Effective Date of this Agreement, SUPPLIER agrees to provide Dot Hill a formal
disaster recovery plan in writing. Such plan shall delineate SUPPLIER’s ability
to continue process development, Product manufacture and shipment, and to
preserve contracted commitments in the event of a disaster (e.g., fire, flood,
loss of database or engineering documentation, etc.). The plan shall be designed
to encompass all aspects of SUPPLIER’s commitments and shall be periodically
reviewed upon change and delivered on an annual basis.

               The disaster recovery plan shall address, at a minimum:

  a)   alternate facilities to accommodate parts procurement, assembly, test,
storage and warehousing activities     b)   alternate transportation methods to
Dot Hill’s specified customers     c)   SUPPLIER’s database protection plan to
include off-site storage     d)   replacement of tooling needed for the Products
    e)   actions which would be taken in the event of a strike by SUPPLIER
employees, outside suppliers, and outside groups vital to the operation of
SUPPLIER’s business     f)   estimated recovery time in the event that a
disaster occurred affecting the area listed above and any other potential
disaster

          Manufacturing and Purchase Agreement   12   Dot Hill /SUPPLIER        
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



  g)   SUPPLIER’s work-in-process (WIP) and raw stock position     h)   plan for
single and sole source components     i)   archiving all design and
manufacturing documentation in a secured facility not located at or near
SUPPLIER’s facility.

9.2   SUPPLIER Disaster Recovery Plan. SUPPLIER shall use commercially
reasonable efforts to ensure that each of its strategic sole source suppliers
supplying components for the Products has a disaster recovery strategy in place
similar to the requirements stated in this section.   10   PROGRAM MANAGEMENT  
10.1   Quarterly Reviews. SUPPLIER and Dot Hill shall participate in reviews, at
a minimum on a quarterly basis, to discuss all aspects of their relationship.
Topics shall include but not be limited to Delivery Performance, Quality
Performance, Cost reduction target attainment, and Business relationship issues.
The companies shall jointly develop and track opportunities to improve
performance in all areas.   10.2   New Product Introduction Program
Coordination. SUPPLIER agrees to assume the program management for new product
introduction (NPI) for Dot Hill Products at SUPPLIER. SUPPLIER’s NPI Program
Manager shall manage all aspects of NPI, including without limitation (i)
quality planning expectations as further defined in the SUPPLIER Contract
Quality Requirements, Appendix 4 attached hereto, including without limitation,
subcontract supplier selection and qualification; receiving inspection;
in-process inspection points and criteria; closed loop corrective action
(“CLCA”); (ii) prototype, alpha and pre-production build support expectations;
qualification builds, reports and results; (iii) DFx analysis support
(Manufacturability); and (iv) a Process Failure Mode Effects Analysis. SUPPLIER
shall develop a project plan including a process verification test plan for each
NPI encompassing all such aspects of NPI as set forth above (“New Product
Project Plan”), including without limitation, defining the point at which
SUPPLIER shall warrant to Dot Hill the Manufacturability of any such new
Product.   10.3   Local Space for Dot Hill Employees       SUPPLIER shall
provide appropriate facilities for Dot Hill associates as needed to support the
production and launch of Dot Hill products, including but not limited to
adequate and ergonomically acceptable work space, equipment, lighting, access to
phone and other facilities as necessary. Such facilities will be provided at a
mutually agreeable cost. Dot Hill agrees to abide by all local policies in place
at such facilities.   11   CONFIDENTIAL INFORMATION AND NON-DISCLOSURE   11.1  
Confidential Information.

  11.1.1   Each party acknowledges that it may have access to certain
Confidential Information of the other party. As used herein, “Confidential
Information” means any and all technical or business or financial information,
including third party information, furnished or disclosed, in whatever form or
medium (regardless of whether tangible, intangible, visual or oral), by one
party to the other, including but not limited to information regarding patents
and patent applications, trade secrets, works of authorship, software programs,
software source documents, software architecture, algorithms, formulae, ideas,
techniques, know-how, processes, inventions, apparatuses, equipment, models,
information related to current, future and proposed products and services,
research, experimental work, development, design details, specifications and
engineering information, procurement, purchasing and manufacturing requirements,
costs, pricing, potential and actual customer lists, investors, employees,
business and contractual relationships, business forecasts, sales and
merchandising information, marketing plans; information regarding third parties;
and any physical manifestations of Confidential Information (such as notes,
reports, memoranda, etc.). Confidential Information includes without limitation
all information that is clearly identified at the time of disclosure as
confidential or that, under the circumstances of its disclosure, ought in good
faith be treated as confidential.     11.1.2   The Recipient shall hold such
Confidential Information in the strictest confidence, and release such
information only to those employees requiring such information during the course
of business between the Parties. Each employee is subject to the Recipient’s
confidentiality policy to protect disclosed Confidential Information. Disclosure
of such information to persons other than Recipient’s employees requires the
Disclosing Party’s prior written consent. All such Confidential Information
disclosed to Recipient shall be and remain the property of the Disclosing

          Manufacturing and Purchase Agreement   13   Dot Hill /SUPPLIER

 



--------------------------------------------------------------------------------



 



      Party. Upon the Disclosing Party’s request, Recipient agrees to return all
such Confidential Information and any copies thereof and/or data which contains
the Confidential Information.     11.1.3   SUPPLIER acknowledges that Dot Hill’s
and Dot Hill’s customers’ customer lists and ship to addresses are the
Confidential Information of Dot Hill, and agrees to take all reasonable
precautions to protect the confidentiality of such.

11.2   Exceptions. Information will not be deemed Confidential Information
hereunder if the receiving party can demonstrate that such information: (a) is
already known to the receiving party prior to disclosure from lawful sources;
(b) is independently developed by the receiving party without the use of the
disclosing party’s Confidential Information; (c) is or becomes publicly
available through no fault of the receiving party; or (d) is lawfully disclosed
to the receiving party by a third party without restriction on disclosure and
without breach of a nondisclosure obligation. A party may disclose Confidential
Information pursuant to the requirements of a governmental agency or by
operation of law, provided that such party gives the other party reasonable
prior written notice sufficient to allow the other party time to contest such
disclosure.   11.3   Non-Disclosure Obligation. Each party agrees that until one
of the exceptions set forth in Section 11.2 apply, it (a) will not use, directly
or indirectly, or reproduce the Confidential Information of the other party for
any purpose except in accordance with the terms of the Agreement; (b) will not
disclose the Confidential Information of the other party to any third parties
except as expressly permitted in this Agreement; and (c) will use reasonable
care, but in all events at least the same degree of care that it uses to protect
its own information of similar importance, to protect and maintain the
confidentiality of all Confidential Information of the other party in its
possession or control. Each party agrees not to disclose Confidential
Information to its employees or agents unless (1) such employees or agents have
a “need to know” such Confidential Information and (2) have agreed in writing to
be bound by non-disclosure obligations at least as restrictive as those set
forth herein. Each party further agrees to take commercially reasonably steps to
ensure that the other party’s Confidential Information is not disclosed or
distributed by its employees or agents in violation of this Section 11.   11.4  
Effect of Termination. Upon the termination or expiration of this Agreement, or
upon any request of a party, all Confidential Information, together with any
copies of same as may be authorized herein, will (at the election of the
disclosing party) either be returned to the disclosing party or certified
destroyed by the receiving party. Notwithstanding the termination or expiration
of this Agreement, each party agrees the requirements regarding use,
confidentiality and non-disclosure set forth herein will survive the termination
or expiration of this Agreement.   11.5   Injunctive Relief. In the event of any
breach of this Section 11, the parties agree that the non-breaching party may
suffer irreparable harm for which monetary damages would be an inadequate
remedy. Accordingly, the parties hereby agree that the non-breaching party shall
be entitled to seek injunctive relief, in addition to any other available
remedies at law or in equity.   12   INDEMNIFICATION AND INSURANCE   12.1   By
Supplier. Subject to any applicable limitations set forth herein, SUPPLIER
agrees, at its expense, to defend, indemnify and hold harmless Dot Hill and its
officers, directors ,employees, and each of their respective affiliates from and
against all third party claims, suits and proceedings (i) arising in connection
with product liability claims for the Products resulting from SUPPLIER’s
manufacturing process, or due to SUPPLIER’s negligence or willful misconduct;
(ii) relating to any breach of a representation or warranty by SUPPLIER
hereunder; and/or (iii) based on any third party claim that SUPPLIER’s
manufacturing process of the Products infringes any third party’s intellectual
property right and will pay all final judgments awarded or settlements entered
into on such claim, proceeding or suit; (iv) relating to liabilities based upon
any violation of any environmental or other applicable laws or regulations,
including, without limitation, RoHS and WEEE with respect to the manufacture of
Products by SUPPLIER, but excluding any violation arising thereof based on any
Dot Hill consigned parts, Dot Hill specified components, or materials provided
by Dot Hill to SUPPLIER for use in Products.   12.2   By Either Party. Subject
to any applicable limitations set forth herein, each party shall defend,
indemnify and hold the other party, its officers, directors and employees from
and against any and all claims, including personal injury and death, losses,
expenses (including reasonable attorneys’

          Manufacturing and Purchase Agreement   14   Dot Hill /SUPPLIER

 



--------------------------------------------------------------------------------



 



    fees), demand, or judgments (“Claims”) which result from or arise out of the
negligent acts, errors, or omissions of the indemnifying party or its Personnel.
  12.3   Indemnification Procedures. The indemnifying party’s indemnification
obligations are conditioned upon the indemnified party: (i) giving prompt notice
of the claim or action to the indemnifying party; (ii) granting control of the
defense or settlement of the claim or action to the indemnifying party (except
that the indemnified party’s prior written approval will be required for any
settlement that reasonably can be expected to require a material affirmative
obligation of, result in any ongoing material liability to or materially
prejudice or detrimentally impact the indemnified party in any way); and
(iii) providing reasonable cooperation and, at the indemnifying party’s request
and expense (except for the value of the time of the indemnified party’s
employees), assistance to the indemnifying party in the defense or settlement of
the claim or action.   12.4   Insurance. SUPPLIER agrees to maintain appropriate
worker’s compensation insurance for its employees as well as commercial general
liability insurance. SUPPLIER agrees to maintain insurance in the following
minimum amounts: [...***...] General Liability, Property and Business
Interruption insurance which shall be satisfied via an umbrella policy
evidencing the coverage above; Upon Dot Hill’s written request pursuant to the
execution of this Agreement, SUPPLIER will provide Dot Hill with proof of such
coverage in the form of a Certificate of Insurance. SUPPLIER further agrees to
notify Dot Hill in advance of any changes in such insurance coverage.   13  
LIMITATION OF LIABILITY. IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY
INDIRECT, SPECIAL, INCIDENTAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES,
INCLUDING WITHOUT LIMIATION CONSEQUENTIAL DAMAGES FOR LOSS OF PROFITS, REVENUE,
DATA, RECORDS, OR USE, INCURRED BY EITHER PARTY OR ANY THIRD PARTY, WHETHER
ARISING UNDER THEORY OF CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT LIABLITY
OR OTHERWISE, EVEN IF THE OTHER PARTY OR ANY OTHER PERSON HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES. CLAIMS (I) FOR DAMAGES FOR BODILY INJURY OR
DEATH OR DAMAGE TO PERSONAL PROPERTY; (II) TO THE LIMITED EXTENT INDEMNIFICATION
DAMAGES ARE CONSIDERED CONSEQUENTIAL DAMAGES; OR (IV) FOR BREACH OF
CONFIDENTIALITY ARE EXCLUDED FROM THE FOREGOING LIMITATION. THE PARTIES AGREE
THAT NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN NEITHER PARTY SHALL BE
LIABLE TO THE OTHER FOR ANY DAMAGES (INCLUDING DIRECT AND INDIRECT) EXCEEDING
[...***...]. THE PARTIES AGREE THAT, BUT FOR SUCH LIABILITY LIMITATION, SUPPLIER
WOULD NOT HAVE ENTERED INTO THIS AGREEMENT.   14   TERM AND TERMINATION   14.1  
Term. The term of this Agreement shall be for Three (3) years from the Effective
Date, and unless terminated pursuant to the termination provisions of this
Agreement, will automatically renew for one (1) year terms.   14.2   Termination
for Material Breach. In addition to any other rights or remedies that may be
available at law or in equity, a party may terminate this Agreement if the other
party is in material breach of this Agreement and has not cured the breach
within thirty (30) days of written notice specifying the breach. If the breach
is not cured within the thirty (30) day period, termination will become
effective on the thirtieth (30th) day following the written notice. Consent to
extend the cure period for breaches other than nonpayment of fees shall not be
unreasonably withheld, so long as the breaching party has commenced cure during
the thirty (30) day notice period and pursues cure of the breach in good faith.
  14.3   Termination for Insolvency. Either party may immediately terminate this
Agreement by written notice to the other upon the occurrence of any of the
following events: (i) either party becomes insolvent; (ii) a receiver is
appointed for either party or its property; (iii) either party makes, or
attempts to make, an assignment for the benefit of its creditors; (iv) any
proceedings are commenced by or for either party under any bankruptcy,
insolvency, or debtor’s relief law and such proceedings are not set aside within
thirty days following their filing; and/or (v) either party liquidates or
dissolves or makes a good faith attempt to liquidate or dissolve voluntarily or
otherwise. If Supplier becomes insolvent as per this section, Dot Hill may, in
Dot Hill’s discretion, continue to exercise its license rights granted
hereunder, may exercise its Default License Rights, and may reserve all rights
in the Technology and related materials to protect Dot Hill’s interests therein
pursuant to Section 365(n) (and any amendment thereto)

          Manufacturing and Purchase Agreement   15   Dot Hill /SUPPLIER        
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



    of the U.S. Bankruptcy Code, or equivalent legislation in other applicable
jurisdictions. The parties acknowledge that the Product and Dot Hill IP is
“intellectual property” for purposes of Section 365(n) of the U.S. Bankruptcy
Code and that Dot Hill will have the right to exercise all rights provided by
Section 365(n) with respect to the Technology.   14.4   Termination for
Convenience. Either party may terminate this Agreement at any time by providing
the other party with no less than Confidential Treatment Requested prior written
notice   14.5   Inventory Indemnification. Upon expiration or termination of
this Agreement for any reason other than SUPPLIER’s uncured breach or insolvency
under Section 14.3, Dot Hill will be responsible for all deliverable finished
Products covered by purchase orders accepted by SUPPLIER prior to the effective
date of such termination or expiration, with delivery to be completed pursuant
to mutually agreed upon purchase order Delivery Dates. Dot Hill’s responsibility
shall also extend to all components, subassemblies, and other material purchased
by SUPPLIER under a Dot Hill purchase order or has been authorized to be
purchased by Dot Hill and, with respect to all such items deemed NCNR and
purchased to fulfill the then-current forecast. SUPPLIER will use commercially
reasonable Mitigation Efforts (as defined in Section 8.5) to minimize Dot Hill’s
liability under this section.   14.6   Effect of Termination. All provisions
herein that by their nature are meant to survive termination or expiration of
the Agreement shall so survive. In the event of termination or expiration of
this Agreement, SUPPLIER agrees to provide Dot Hill with all of the data and
records required in Appendix 4 (SUPPLIER Contract Quality Requirements). The
parties agree that for a period of six (6) months following termination or
expiration of this Agreement, the terms of this Agreement shall apply to any
purchase orders issued by Dot Hill and subsequently accepted by SUPPLIER,
provided SUPPLIER may retain the Tooling required for the testing and
manufacturing of the Products.   14.7   Return of Materials. Upon the
termination of this Agreement, each party shall promptly deliver to the other
party any of the other party’s proprietary information in its possession,
including, but not limited to, Confidential Information and/or developments, and
all notes, records, engineering notebooks, Tooling, and other documents relating
thereto. Each party shall continue thereafter to promptly return to the other
party any of the above mentioned materials and all copies thereof that come into
its possession.   14.8   Arbitration. To resolve a dispute or claim with respect
to or stemming from this Agreement, the Parties agree to use the Commercial
Arbitration Rules-Expedited Procedures of the American Arbitration Association.
If the Parties mutually agree upon one arbitrator to hear the case, one
arbitrator will be used. If the Parties cannot agree upon one arbitrator within
ten (10) days, then each Party will chose one arbitrator and the third
arbitrator shall be selected by the other two arbitrators. If a Party does not
choose an arbitrator within ten (10) days, the other Party may make the
selection of the second arbitrator. The period allowed for the arbitrator(s)’
discovery shall not exceed thirty (30) calendar days. Arbitration shall be
limited to fifteen (15) days following discovery completion, and the judgment of
the arbitrator(s) shall be final and binding upon the Parties. Any arbitration
pursuant to this Agreement shall be held in Confidential Treatment Requested.
Each party shall bear its own expenses and shall share equally the
administrative expenses of the hearing, including, without limitation,
arbitration fees and the expenses of a court reporter.   15   Intentionally
Blank   16   MARKETING OR PUBLICITY. Neither party shall use the name,
trademark, or service mark of the other party in any advertising, promotional
material, or publicity releases without first obtaining the other party’s prior
written consent. SUPPLIER acknowledges that Dot Hill may need to file this
Agreement with the Securities and Exchange Commission (SEC), and that Dot Hill
will seek confidential treatment of pricing terms and as otherwise allowed by
the SEC.   17   EXPORT ADMINISTRATION. Each party agrees to comply with the U.S.
Foreign Corrupt Practices Act and all relevant export laws and regulations of
the United States and the country or territory in which the Products are
provided (“Export Laws”) to assure that neither any deliverable, if any, nor any
direct product thereof is (i) exported, directly or indirectly, in violation of
Export Laws or (ii) intended to be used for any purposes prohibited by the
Export Laws, including without limitation nuclear, chemical, or biological
weapons proliferation.

          Manufacturing and Purchase Agreement   16   Dot Hill /SUPPLIER        

 



--------------------------------------------------------------------------------



 



18   TECHNICAL SUPPORT   18.1   General. SUPPLIER understands that Dot Hill has
an obligation to provide 24x7 technical support for its own products to its
customers. SUPPLIER agrees to provide high-level technical support to Dot Hill
with respect to the Products, to help trouble shoot issues that Dot Hill is not
capable of handling without the help of SUPPLIER. SUPPLIER shall have qualified
personnel available to respond to facsimile, e-mail and/or telephone requests
from Dot Hill to resolve any issues encountered by Dot Hill with respect to the
Products twenty four hours a day, seven days a week, everyday of the year
(“24x7x365”), and will provide such support around the clock until the issue is
resolved to Dot Hill’s reasonable satisfaction. If required to resolve an issue,
SUPPLIER will provide field service support arising from SUPPLIER warranties to
Dot Hill, at SUPPLIER’s expense. SUPPLIER shall provide Dot Hill with such
technical support for not less than [...***...] after the last delivery date of
Product unit. This obligation shall survive termination or expiration of the
Agreement.   18.2   RMA and Root Cause Analysis. Upon Dot Hill’s request and at
mutually agreed upon pricing, SUPPLIER shall perform root cause and failure
analysis on any defective Product unit and provide initial report findings
within [...***...] business days and a more detailed report within [...***...]
business days after receiving the defective Product unit from Dot Hill in the
form of a return materials authorization (“RMA”). No Fault Found and Customer
Induced Damage returns will be charged out to Dot Hill at agreed upon pricing.
Defective units that fail due to SUPPLIER issues will be tested and replaced or
repaired without charge. Thereafter, SUPPLIER shall continue to perform analysis
until findings are made to the satisfaction of both parties. Root Cause Analysis
reports shall contain that information, and be in a form, as Dot Hill reasonably
requests. Requests for root cause failure analysis shall be identified using the
RMA number given to Dot Hill by SUPPLIER.   18.3   Bug or Error Information.
SUPPLIER shall permit Dot Hill, free of charge, to have access to SUPPLIER’s
records and information that are relevant to root cause analysis or other
aspects of the technical support of the Products. SUPPLIER shall provide any bug
or error reports to Dot Hill on a monthly basis, provided that Dot Hill will
treat such reports as SUPPLIER’s “Confidential Information” (as defined below).
Access to the reports shall be limited to Dot Hill’s employees, agents,
customers and subcontractors with a need to know. However, SUPPLIER grants to
Dot Hill the right to use, copy and distribute such data for purposes of
resolving customer support issues with respect to the Products.   18.4  
Records. SUPPLIER shall keep and maintain accurate records for a period of at
least [...***...] after termination or expiration of this Agreement with respect
to errors and error correction, setting forth in reasonable detail technical
support calls received, response time and implementation of corrections.
SUPPLIER shall provide such records to Dot Hill on a quarterly basis and, in
addition, SUPPLIER shall make them available to Dot Hill upon Dot Hill’s
request. Such records shall constitute Supplier’s “Confidential Information.”  
19.   PRODUCT AVAILABILITY, DISCONTINUANCE OR DISRUPTION   19.1   End of Life
Notice for Products. SUPPLIER may end of life the manufacture and sale of a
particular Product to Dot Hill upon [...***...] following the End of Life
notification from Dot Hill. The “End of Life Notice Period” means the period
starting on the date of such notice until the termination of the manufacture and
sale of such Product. Dot Hill may purchase an unlimited number of Product
during any End of Life Notice Period.   19.2   End-of-life Notice for Components
of Product. SUPPLIER will forward to Dot Hill notice received from its suppliers
as components of the Products reach end-of-life. SUPPLIER and Dot Hill will
jointly be responsible for locating and qualifying a reasonable alternative to
replace the end-of-life parts and/or components. If mutually agreed, SUPPLIER
will execute an end-of-life buy of such end-of-life parts or components on Dot
Hill’s behalf.   19.3   Allocation. SUPPLIER will notify Dot Hill promptly
whenever SUPPLIER identifies a reasonable likelihood that there is or will be a
materials or capacity constraint that could negatively affect SUPPLIER’s ability
to meet Dot Hill’s existing or forecasted needs for Product(s) (“Supply
Constraint”). During any period of Supply Constraint, SUPPLIER agrees, at a
minimum, to allocate materials and capacity to Dot Hill on an equitable basis
considering the volume of work performed by SUPPLIER for Dot Hill.   20.  
INTELLECTUAL PROPERTY OWNERSHIP

          Manufacturing and Purchase Agreement   17   Dot Hill /SUPPLIER        
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



20.1   Definitions

  20.1.1   “SUPPLIER Background IP” shall mean any Intellectual Property that
SUPPLIER owns or has the right to license which pre-exists work performed by
SUPPLIER under this Agreement.     20.1.2   “SUPPLIER Foreground IP” shall mean
any Intellectual Property which is developed, conceived or reduced to practice
by the employees or contractors of SUPPLIER as a result of the performance of
any development activities under the AGREEMENT or otherwise, but which was not
funded by Dot Hill.     20.1.3   “Dot Hill IP” shall mean any Intellectual
Property which Dot Hill supplies to SUPPLIER, or that is developed, conceived or
reduced to practice by the employees or contractors of SUPPLIER through the
funding of Dot Hill.     20.1.4   “Intellectual Property” or “IP” shall mean all
rights worldwide in Patents, copyrights, trade secrets, Confidential Information
or any other Intellectual Property rights, but excluding rights in trademarks,
service marks, trade names, service names and Internet domain names and other
similar designations.     20.1.5   “Patents” shall mean patents, patent
applications, design patents and registrations and utility models, along with
any reissues, re-examinations, continuations, continuations-in-part, divisions
and renewals thereof.     20.1.6   “Jointly Owned IP” may include a New Idea (as
defined below). Jointly Owned IP shall not include any underlying or
accompanying Background IP or Foreground IP of either party. With respect to
Jointly Owned IP, neither party will have a duty to account to the other party,
or to pay any share of any revenue or compensation earned or received, with
respect to its use or exploitation; provided however, if either party wishes to
use Jointly Owned IP but cannot do so without the IP owned by the other party,
then such party must obtain the appropriate rights from owning party to permit
such use or exploitation of the Jointly Owned IP.

20.2   IP Owned By SUPPLIER. SUPPLIER and its licensors shall retain title to
and all ownership rights and interests in and to the SUPPLIER Background IP and
SUPPLIER Foreground IP.   20.3   IP Owned by Dot Hill. Dot Hill and its
licensors shall retain title to and all ownership rights and interests in and to
the Dot Hill IP.   20.4   New Ideas. If Dot Hill would like to share with
SUPPLIER a New Idea for purposes of having SUPPLIER include the New Idea in the
Product, Dot Hill shall inform SUPPLIER of such desire. If upon disclosing the
New Idea to SUPPLIER, SUPPLIER had already conceived of the New Idea, SUPPLIER
will indicate such pre-conception immediately, and will supply some form of
proof of such pre-conception to Dot Hill within [...***...] business days. In
such event, any reduction to practice of the New Idea shall be Jointly Owned IP.
If, upon disclosing the New Idea to SUPPLIER, SUPPLIER had not pre-conceived of
the idea, such New Idea shall be Dot Hill IP. If SUPPLIER wishes to reduce the
New Idea to practice by incorporating it into the Product, then the parties will
mutually agree upon terms and conditions of such reduction to practice.   21.  
GENERAL PROVISIONS.

21.1 Relationship of Parties. Dot Hill and SUPPLIER are independent contractors.
Nothing in this Agreement shall be construed to create a partnership, joint
venture, or agency relationship between the parties. Neither party is granted
the right or authority to assume or create any obligation or responsibility,
express or implied, on behalf of, or in the name of the other party, or to bind
such other party in any manner to anything whatsoever. It is expressly agreed
that under no circumstances shall any of the employees of one party be deemed
the employees of the other for any purpose. Each party shall be solely
responsible for payment of all compensation and benefits payable to its
employees, as well as all employment related taxes.
21.2 Notices. All notices required hereunder shall be in writing, and shall be
deemed given when transmitted by facsimile (provided such facsimile is
subsequently confirmed in writing within five (5) days of the facsimile date) or
deposited with an express delivery services with guaranteed third day delivery,
prepaid, addressed as follows:

          Manufacturing and Purchase Agreement   18   Dot Hill /SUPPLIER        
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



To .
8801 Fallbrook Dr.
Houston, TX 77065
Attention David Parish Sales Manager

         CC:   Foxconn Corporation,
8801 Fallbrook Dr.
Houston, TX 77064
Attn: Corporate Counsel

To Dot Hill:
Dot Hill Corporation
2200 Faraday Avenue
Carlsbad, CA 92008
Attention: Hanif Jamal, CFO
21.3 Force Majeure. Neither party shall be liable for any failure or delay in
its performance under this Agreement due to causes which are beyond its
reasonable control, including, but not limited to, acts of God, acts of civil or
military authority, fires, epidemics, floods, earthquakes, riots, wars,
sabotage, and governmental actions; provided that (a) the delayed party:
(i) gives the other party written notice of such cause promptly, and in any
event within fifteen (15) days of discovery thereof, and (ii) uses commercially
reasonable efforts to correct such failure or delay in its performance, and
(b) the delayed party’s time for performance or cure under this Agreement shall
be extended for a period equal to the duration of the cause or sixty (60) days,
whichever is less. The party against whom this section is invoked shall have the
right to terminate the affected installments under any purchase order.
21.4 Amendment. No provision of this Agreement will be deemed amended or
modified by either party, unless such amendment or modification is made in
writing and signed by authorized representatives of both parties.
21.5 Non — Assignment; No Third-Party Rights. Neither party may assign this
Agreement or any of its rights or obligations hereunder without the other
party’s prior written consent which shall not be unreasonably withheld or
delayed. In the event of such an assignment, the assignor must provide written
notice of its intent to assign and the assignee must agree in writing to be
bound by the terms and conditions of this Agreement. Any assignment in violation
of the foregoing restrictions shall be null and void. This Agreement shall bind
and inure to the benefit of the successors and permitted assigns of the parties
hereto. This Agreement is for the sole and exclusive benefit of the parties
hereto and not for the benefit of any third parties, and nothing in this
Agreement shall be construed as giving any rights to any person not a party
hereto.
21.6 Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a proper authority having jurisdiction over this Agreement,
such provision shall be deemed null and void and the remaining provisions of
this Agreement shall remain in full force and effect. The parties shall
substitute for the affected provision an enforceable provision that approximates
the intent and economic effect of the affected provision.
21.7 Further Assurances. The parties agree to execute, acknowledge and deliver
such further instruments, and to do all such other acts as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.
21.8 Attorney’s Fees. If any litigation arises between the parties in connection
with this Agreement, the prevailing party will be entitled to recover reasonable
attorneys’ fees, costs and expenses from the other party.
21.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of [...***...] excluding its choice of law
provisions. The United Nations Convention on Contracts for the International
Sale of Goods (CISG) is specifically excluded and shall not be applicable to any
transaction contemplated herein.
21.10 Entire Agreement. This Agreement, together with any applicable appendices,
constitutes the entire Agreement between Dot Hill and SUPPLIER relating to the
subject matter of this Agreement. This

          Manufacturing and Purchase Agreement   19   Dot Hill /SUPPLIER        
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Agreement takes precedence over any pre-printed terms and conditions on
invoices, purchase orders, acknowledgements, or other forms used by the parties
in carrying out the terms and conditions of this Agreement.
21.11 Right to Audit. Dot Hill reserves the right to have access to such
SUPPLIER records for Dot Hill [...***...] supporting Dot Hill product and any
other applicable documentation of cost and expenses incurred by SUPPLIER in
performance of this Agreement, for purpose of audit and verification. Such
audits may be performed by Dot Hill or by an independent auditor selected by Dot
Hill, and agreed by SUPPLIER, such consent not to be unreasonably withheld,
during normal business hours and upon reasonable notice, for so long as such
records are required to be retained. Supplier will pay for the cost of the audit
if the audit finds recoverable costs in excess of [...***...]. SUPPLIER will
retain such records for [...***...] or as required by law. Further, Dot Hill
reserves the right to audit SUPPLIER and/or SUPPLIER’s facilities at any time
upon reasonable notice, to ensure SUPPLIER’s compliance with this Agreement. Dot
Hill shall ensure that any auditor performing audit duties, whether Dot Hill
personnel or an independent auditor selected by Dot Hill, shall first have
entered into SUPPLIER’s confidentiality agreement Audits of other SUPPLIER’s
relevant financial records will require the use of a mutually agreed upon 3rd
party Big Four CPA accounting firm. The agreed upon firm will keep all
information except for the final results confidential, and will limit such final
results to any discrepancies discovered, or any improvement recommendations. The
parties shall each receive a copy of the final report.
21.12 Counterparts. This Agreement may be signed in counterparts by Dot Hill and
SUPPLIER, each of which when taken together will be considered an original, but
all of which will constitute the same instrument.
21.13 Waiver. No waiver of any right or remedy on one occasion by either party
shall be deemed a waiver of such right or remedy on any other occasion.
22 Electronic Commerce. SUPPLIER and Dot Hill shall use all reasonable and
customary efforts to automate the exchange of necessary product, manufacturing
and financial information using Industry Standard methods, protocols and
definitions for each specific requirement. Dot Hill, at its sole discretion, may
require implementation of new information exchanges or transactions as dictated
by appropriate Dot Hill representatives based on mutual, written agreement,
which shall not be unreasonably withheld.

          Manufacturing and Purchase Agreement   20   Dot Hill /SUPPLIER        
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Appendix 1
*EAU refers to Estimated Annual Usage. Dot Hill does not intend for the EAU to
be a forecast or a binding commitment to order or purchase the estimated
quantities. The EUA is provided solely for reference.

             
Dot Hill Part #
  Description   Revision   EAU

          Manufacturing and Purchase Agreement   21   Dot Hill /SUPPLIER

 



--------------------------------------------------------------------------------



 



Appendix 2
Pricing          
[...***...]

          Manufacturing and Purchase Agreement   22   Dot Hill /SUPPLIER        
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Appendix 3
SUPPLIER Contract Quality Requirements
1. QUALITY SYSTEM

  a.   SUPPLIER shall maintain a certified quality system meeting, at a minimum,
the requirements of ISO9001:2000 and ISO 14001     b.   SUPPLIER is subject to
assessment to verify conformance to the requirements of this document. This
could be accomplished by any or all of the following methods upon reasonable
notice to SUPPLIER:

  i.   SUPPLIER may be requested to complete a Dot Hill self-assessment form
with supporting evidence for the responses given     ii.   Dot Hill Supplier
Quality Engineers may conduct an on-site assessment of SUPPLIER’s quality
system.     iii.   Dot Hill may perform Source, Receiving, or In-process
inspection of SUPPLIER supplied materials to determine conformance to
requirements.     iv.   Dot Hill may request documents and records to verify
compliance to system requirements.     v.   Dot Hill requires process change
notification from the Supplier and their critical component manufacturers.

2. QUALITY REQUIREMENTS

  a.   System Test First Pass Yield [...***...]. Specific goals for PWAs and
systems will be based on specific end customer requirements/contracts as
applicable and will be provided by Dot Hill.     b.   OBA (Out-of-Box Audit)
Average Outgoing Quality Level [...***...]     c.   ORT (Ongoing Reliability
Test) = meets system level MTBF at [...***...]     d.   DOA (Dead On Arrival)
[...***...]     e.   Critical CLCA TAT (Turn-around Time) = [...***...].

  •   Critical CLCAs are associated with any OBA failure, ORT failure, or
critical customer escalation

  f.   Problem resolution will follow the 8D format. Template will be agreed
upon by Dot Hill and the Supplier     g.   Quality Reporting requirements will
be defined by Dot Hill Supplier Quality Engineering     h.   The Products must
have backward component traceability (lot code/date code) as well as parent to
child serial number traceability from the finished product supplied by the
supplier to Dot Hill A corrective action request (“CAR/SCAR”) issued to the
supplier must be fully addressed and returned to Dot Hill by due date indicated
in the CAR. Depending on the situation, if either party finds any difficulty in
such target lead-time, The supplier and Dot Hill may discuss in good faith a
mutually agreeable alternative schedule on a case-by-case basis

3. QUALITY AND DELIVERY PERFORMANCE

  a.   Dot Hill expects 100% defect free and on-time delivery.     b.   Dot Hill
will monitor SUPPLIER’s delivered quality performance. Defective Product
delivered to Dot Hill will not only be considered a quality defect, but will
also not be considered an on-time delivery. Upon notification by Dot Hill that
Product is defective, SUPPLIER will provide replacement Product to Dot Hill    
c.   Dot Hill may perform Source Inspection at its discretion. SUPPLIER will be
given notice that source inspection will be required. SUPPLIER is responsible to
allow for the time of source inspection when scheduling Product for process and
delivery.

  i.   SUPPLIER shall provide appropriate facilities for Source Inspection,
including but not limited to adequate and ergonomically acceptable work space,
equipment, lighting, access to phone and other facilities as necessary.     ii.
  Source inspection does not constitute acceptance, and does not preclude Dot
Hill’s rejection of such Product subsequent to Source Inspection.

4.   ASSEMBLY QUALITY

  a.   SUPPLIER shall complete a readiness review prior to production build for
any new Products. The readiness review shall meet the requirements of a mutually
agreed upon format, and shall be confirmed by Dot Hill Supplier Quality
Engineering prior to the commencement of production build.

          Manufacturing and Purchase Agreement   23   Dot Hill /SUPPLIER        
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



  b.   Dot Hill and SUPPLIER shall mutually agree on a plan for First
Article Inspection (“First Article Inspection Plan”).     c.   SUPPLIER shall
perform First Article Inspection of all SUPPLIER-built Dot Hill assemblies in
accordance with the First Article Inspection Plan, and shall submit reports of
the results of such inspection to Dot Hill Supplier Quality Engineering for
review. Such first article inspection report shall include without limitation
verification that established processes and Products built to those processes
meet specified requirements. Dot Hill Supplier Quality Engineering may choose to
perform a duplicate first article inspection. Dot Hill Supplier Quality
Engineering will approve the first article inspections prior to additional
assembly in excess of the First Article Inspection Plan. SUPPLIER will
investigate root cause and take corrective action for any first article
rejections.     d.   SUPPLIER shall submit a Quality Plan for each program built
at SUPPLIER, per a mutually agreed upon format.     e.   SUPPLIER shall provide
a process map, which may be included in the Quality Plan, for all Dot Hill
Product build, showing data collection points and Work Instructions which
describe the work performed at each step. Copies of the documents used and data
collected at each step shall be provided to Dot Hill as reference. An updated
process map and associated documents shall be submitted upon any change.

  d.   Used electronic components (components which have been previously
soldered to and removed from an assembly or subassembly) may not be reused even
if such components are known to be functionally acceptable unless mutually
agreed to in writing by the parties.

5.   OUTGOING QUALITY CONTROLS

  a.   Out of Box Audit: SUPPLIER shall develop, implement and perform an
Outgoing Inspection Audit of Product that will be based on a statistically valid
continuous sampling plan. The sampling plan to be used will be agreed upon by
Dot Hill and SUPPLIER. The outgoing inspection audit will be performed prior to
delivery of Product to Dot Hill Source Inspection and/or shipment to Dot Hill or
any Dot Hill customers. The outgoing inspection will verify at a minimum the
presence of and conformance to all Specifications including:

  i.   all visual/cosmetic requirements     ii.   workmanship     iii.  
configuration     iv.   labeling requirements     v.   accessory kit if
applicable
    vi.   test completion/confirmation

6.   RELIABILITY TESTING.       SUPPLIER shall perform, if applicable, HASS,
burn, and Ongoing Reliability Testing Reliability Demonstration (ORT/Rel demo)
reliability tests as specified by Dot Hill, in accordance with procedures
described in SUPPLIER’s Quality Plan for each Product. HASS and burn tests may
be performed as a normal part of the production process. ORT/Rel demo tests
shall be performed by SUPPLIER on a sample of finished Product as a Product and
process validation. Product is available for shipment upon successful completion
of such testing.   7.   FAILURE ANALYSIS, ROOT CAUSE AND CLOSED LOOP CORRECTIVE
ACTION

  a.   Level 1 Failures:

  i.   Level 1 Failures are failures during (a) the last [...***...] of Burn
Cycle; (b) Out of Box Audit Failures; (c) ORT and Reliability Demonstration
Failures; (d) Customer Returns and Issues; or (e) a High Process Fallout/ Trend
(defined as [...***...] failures for the same fault in any [...***...] period).
    ii.   Any process in which yield has decreased [...***...] in a [...***...]
reporting period, or in which a yield decrease has been reported for [...***...]
in a row, shall be treated as a Level 1 Failure.     iii.   SUPPLIER shall
identify a process owner responsible for the analysis and closure of Level 1
Failures.     iv.   SUPPLIER shall monitor process failures to identify Level 1
Failures. Upon identification of a Level 1 Failure, SUPPLIER shall immediately
notify Dot Hill Supplier Quality Engineering in a special alert to Dot Hill.    
v.   SUPPLIER shall identify and implement a containment plan for Level 1
Failures within [...***...] of identification, and shall convey that plan to Dot
Hill Supplier Quality Engineering for review.

          Manufacturing and Purchase Agreement   24   Dot Hill /SUPPLIER        
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



  vi.   Failure analysis to the component level shall occur within [...***...]
calendar days of the receipt of the failure (or identification of the failure if
from within SUPPLIER).     vii.   Failure Analysis to Root Cause shall be
completed within [...***...] business days of component identification.    
viii.   Status reports for Analysis of Level 1 Failures shall be weekly at a
minimum and may be required daily until closure.

  b.   Level 2 Failures:

  i.   Level 2 Failures are failures at (a) SUPPLIER Final Test or Inspection;
(b) Dot Hill Source or Receiving Inspection; (c) or in-process at Dot Hill.    
ii.   SUPPLIER shall identify and implement a containment plan for Level 2
Failures within [...***...] of identification and return to SUPPLIER if failed
at Dot Hill.     iii.   Failure analysis to the component level shall be
completed within [...***...] calendar days of the receipt of the failure (or
identification of the failure if from within SUPPLIER).     iv.   Failure
Analysis to Root Cause shall be completed within [...***...] business days of
component identification.

  c.   Level 3 Failures

  i.   Level 3 Failures are routine in-process failures that do not qualify as
Level 1 or 2 Failures.     ii.   Failure analysis to the component level shall
be completed within [...***...] calendar days     iii.   Dot Hill reserves the
right to require Failure Analysis by SUPPLIER to the Root Cause to be completed
within [...***...] calendar days of component identification.     iv.   Replaced
component parts shall be identified and retained by SUPPLIER for no less than
[...***...] calendar days after such replacement.

  d.   SUPPLIER shall immediately implement corrective action for all Level 1
and 2 Failure causes related to SUPPLIER processes.

  i.   Upon request of Dot Hill Supplier Quality Engineering, all affected items
shall be identified.     ii.   A containment plan shall be established,
presented to Dot Hill Supplier Quality Engineering for approval, and implemented
immediately.     iii.   A long-term corrective action plan shall be developed
and presented to Dot Hill Supplier Quality Engineering for approval. The
corrective action status will be tracked and reported weekly until
implementation is completed and effectiveness is verified.

8.   QUALITY REPORTING AND DATA. Commencing on the Effective Date:

  a.   SUPPLIER shall provide weekly reports of process quality performance,
including yield, defect pareto, root cause, and corrective actions. Process
steps to be included in the reports are to be mutually agreed upon by Dot Hill
and SUPPLIER. Level 2 and 3 Failures are included in these weekly reports.    
b.   SUPPLIER shall provide proof that delivered Product meets all requirements
including the successful completion of all inspections and tests.     c.  
SUPPLIER shall report Failure Analysis queue levels on a weekly basis, including
quantity in each troubleshoot location and aging of the items in each location.

9.   COMMUNICATION

  a.   SUPPLIER will endeavor to provide acknowledgement by e-mail, phone, fax
or other method of communication, of all requests for information or action,
within [...***...] of the request being made by Dot Hill. SUPPLIER personnel
will use all commercially reasonable efforts to respond to Dot Hill’s requests
within [...***...], with at a minimum, a plan for when the issue will be closed.
Quality Issues should be closed with root cause and corrective action analysis
within [...***...] days depending on the nature of the problem.     b.   Dot
Hill has the right to reject any items submitted by SUPPLIER for review, and to
ask for changes or corrections.

10.   TRAINING

  a.   SUPPLIER shall establish a personnel training and certification program
for all assembly, test and inspection processes for Dot Hill Product. SUPPLIER
shall permit Dot Hill

          Manufacturing and Purchase Agreement   25   Dot Hill /SUPPLIER        
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



      Supplier Quality Engineering to audit the effectiveness of SUPPLIER’s
training programs, and if requested, SUPPLIER shall submit training plans to Dot
Hill Supplier Quality Engineering for review and approval. SUPPLIER training
records shall be made available for audit by Dot Hill upon request to verify
that all personnel engaged in the manufacture, test or inspection of Dot Hill
Product, have been certified capable of properly performing their work.

          Manufacturing and Purchase Agreement   26   Dot Hill /SUPPLIER        

 